 

Case 1:16-cv-02767-GBD Document 386 Filed 04/01424- et oe

 

 

 

 

ti US CUMEN |
100 i
OF CTRON' iC ALEN FILED
UNITED STATES DISTRICT COURT en # a 4 Wel — i
SOUTHERN DISTRICT OF NEW YORK || DATE TE annum
a xX
HUDSON BAY MASTER FUND LTD.,
Plaintiff,
ORDER
-against- :
16 Civ. 2767 (GBD)
STEVEN M. MARIANO,
Defendant. :
Xx

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from April 7, 2021 to May 26, 2021 at 9:45 am

Dated: New York, New York
April 1, 2021

SO ORDERED.

ape Ge. DANIELS
ited States District Judge
